Citation Nr: 0927751	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  96-45 824	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability 
to include as secondary to service connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and H.C.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1968 to June 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1992 rating 
decision by the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2005 and April 
2006, this matter was remanded for further development.  In 
March 2009, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

A low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and any current low back disability is not 
shown to be related to the Veteran's service or to have been 
caused or aggravated by his service connected PTSD.


CONCLUSION OF LAW

Service connection for a low back disability, including as 
secondary to service connected PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the timing of VCAA notice in this matter, in 
Pelegrini, at 120, the United States Court of Appeals for 
Veterans Claims (Court) has held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial AOJ 
adjudication; instead, the claimant has the right to timely 
content-complying notice and proper subsequent VA process.  
Here, the initial adjudication preceded enactment of the 
VCAA.  The Veteran was provided content-complying notice by 
letters in March 2002 and April 2006.  He was given ample 
time to respond; and the claim was subsequently 
readjudicated.  See September 2008 Supplemental Statement of 
the Case.  While the Veteran did not receive timely notice 
regarding the rating of a low back disability or effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)), this decision denies service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, he is not prejudiced by the timing defect of such 
notice.  Finally, it is not alleged that notice in this case 
was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are VA and pertinent private 
treatment records.  The RO arranged for VA examinations May 
2005 and August 2006.  In March 2009 the Board sought a VHA 
medical advisory opinion.  The Veteran was notified of the 
opinion.  He has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met.



Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic diseases (i.e, arthritis/spinal stenosis) are 
manifested to a compensable degree within one year following 
a veteran's discharge from active duty, they may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a). 

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his low back disability is either 
directly related to strenuous activities in service (carrying 
heavy equipment) or that it was caused or aggravated by his 
service connected PTSD.

The Veteran's STRs contain no mention of complaints of, or 
treatment for, low back disability.  On service separation 
examination, he denied back trouble of any kind; clinical 
evaluation of the spine was normal.

Postservice private records from 1972 to 2002 show low back 
complaints as well as lumbar disc protrusion in 1984.  An 
August 1984 record notes the Veteran underwent a lumbar 
myelography.

An October 1998 rating decision granted service connection 
for PTSD.

In an April 1999 letter, M. E. A., D.O., indicated that the 
Veteran's low back pain was caused by spasms related to his 
PTSD; in an October 2002 letter he stated that the Veteran's 
anxiety could cause low back pain secondary to involuntary 
contraction of the paraspinal nerves.

On May 2005 VA examination for various problems by R.L., 
D.O., the Veteran reported no aggravating factors that caused 
his low back pain.  Physical examination revealed normal 
range of lumbar spine motion.  The examiner indicated that in 
his opinion the Veteran's various joint pain "can be an end 
result of his post-traumatic syndrome".  

On August 2006 VA examination, the examiner found that the 
Veteran had subjective complaints only, and no evidence of 
back pathology/disability.

A September 2007 operative note reflects the Veteran 
underwent L4-5 interspinous decompression for L4-5 lumbar 
stenosis.

Because the medical evidence in the record left unclear the 
etiology of the Veteran's low back disability, the Board 
sought a VHA medical advisory opinion in the matter.  A VA 
Orthopedic Spine Surgeon reviewed the Veteran's claims folder 
including the STRs and the opinions in the record, and in 
response to the question of whether it was at least as likely 
as not that the Veteran's low back disability was due to 
strenuous activity in service or was caused or aggravated by 
his service connected PTSD:

"Based upon my review of all available records, I agree 
with the previous several reviews that there is no 
causal connection between [the Veteran's] military 
service and his long-standing spinal issues.  
Specifically, I do not believe his lumbar back pain, 
buttock pain, or eventual spinal stenosis that lead to 
surgery can be attributed to strenuous activity in 
service, or any other service-connected diagnosis.  
Furthermore, I do not believe the Veteran's PTSD caused 
or aggravated his spinal condition. . . . In summary, I 
believe there is no direct or indirect causal connection 
between [the Veteran's] military service and his long-
standing spinal issues."

The Orthopedic expert directly addressed each of the prior 
opinions in the record in turn, indicating, with respect to 
the 1999 and 2002 opinions by Dr. R.E.A. that he disagreed 
that PTSD contributed to the Veteran's low back pain, and 
questioned Dr. R.E.A.'s familiarity with the Veteran's 
psychiatric diagnoses.  He felt that the likelihood of a 
mechanism of anxiety causing low back pain secondary to 
involuntary contraction of paraspinal muscles was remote, 
"to say the least", and certainly not based on any nerve or 
imaging studies. Regarding the VA opinion by R.L., D.O. in 
May 2005, the VHA surgeon/expert noted that Dr. R.L. had 
found normal spine and neurologic examination on physical 
examination [contraindicating a fibromyalgia "end result of 
post-traumatic syndrome"].   

As there is no medical evidence of a low back injury or 
disability in service, and no medical evidence of the spinal 
stenosis of the low back now shown prior to 2007, service 
connection for a low back disability on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (for low back arthritis as chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.
While the Veteran may still establish service connection for 
his current low back disability as directly related to 
service if competent evidence shows a nexus to an event, 
injury, or disease in service, there is no such competent 
evidence.  The only competent (medical opinion) evidence of 
record that addresses direct service connection is the April 
2009 VHA opinion which found that his current low back 
disability was not directly related to service.  
Significantly also, a lengthy interval of time between 
service and the initial postservice clinical manifestation of 
a disability (here some 14 years - as protruding disc was 
noted in 1984) for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

The threshold requirements that must be met to establish 
secondary service connection are:  (1) Competent evidence 
(medical diagnosis) of current disability.  This requirement 
is met; as L4-5 lumbar stenosis is diagnosed.  (2) A service-
connected disability.  This requirement is met, as PTSD is 
service connected. and (3) Competent evidence of a nexus 
between the service-connected disability and the disability 
for which secondary service connection is claimed.

The record includes both medical evidence that tends to 
support the Veteran's claim of secondary service connection 
and medical evidence that is against his claim.  Evidence 
tending to support his claim includes the April 1999 and 
October 2002 opinions by private physician, Dr. M. E. A.; as 
well as the May 2005 VA examiner's opinion.  Evidence against 
his claim includes the April 2009 VHA opinion.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Regarding the April 1999 opinion by Dr. M. E. A. stating that 
the Veteran's low back pain is related stress he endured in 
the military, such opinion is not accompanied by any 
explanation of rationale, citation to clinical data in the 
record, or reference to medical texts.  It is a bare 
conclusory opinion and therefore has very limited, if any, 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).

The October 2002 opinion by Dr. M. E. A. and the May 2005 VA 
examiner's opinion are both stated in speculative terms, 
i.e., "can be " "could have been" are stated in 
speculative terms, and therefore only have, at most, limited 
probative value.  See Obert, supra.  Notably, the May 2005 VA 
opinion is also unaccompanied by any detailed explanation of 
rationale.  

In contrast the April 2009 VHA surgeon/orthopedic expert 
conducted a detailed review of the record.  Because he 
expressed familiarity with the entire record (e.g., citing to 
the absence of nerve/imaging study support for the April 1999 
private opinion) explained the rationale for the opinions 
given (e.g., indicating that the likelihood of a mechanism 
proposed as the basis for secondary service connection was 
remote at best), expressed the opinion in terms of greater 
certitude, and addressed each of the opinions to the contrary 
in turn, explaining the basis for disagreement, the Board 
finds the VHA experts opinion the most probative, and 
persuasive, evidence in the matter of a nexus between the 
Veteran's low back disability and his service or his service 
connected PTSD.  See Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

As the Veteran is a layperson, his own opinion that his low 
back disability is directly related to his service or caused 
by his service connected PTSD is not competent evidence.  
Whether back pathology is remote trauma related or aggravated 
by PTSD is a complex medical question beyond the realm of lay 
observation. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).   

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim, and that service-
connection or the low back disability must be denied.    


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected PTSD, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


